Citation Nr: 1233511	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 40 percent for service-connected lumbar spine degenerative disc disease (DDD)

2.  Entitlement to an extraschedular evaluation for lumbar spine DDD.
 
3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
 
4.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than January 12, 2012, for a separate 10 percent rating for right lower extremity radiculopathy.

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.

7.  Entitlement to an effective date earlier than January 12, 2012, for a separate 10 percent rating for left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to January 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied an increased rating for service-connected lumbar spine DDD and a TDIU.

In May 2007, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.

In October 2007, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  In February 2009, the Board again remanded the claims, finding that the RO/AMC had not complied with its remand instructions and that additional development was required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons stated below, the RO/AMC complied with the October 2007 and February 2009 remand instructions.

In September 2010, the Board denied the claim for entitlement to an increased, schedular rating for lumbar spine disability and remanded claims for an extraschedular rating for lumbar spine disability and for a TDIU.  In June 2010, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for the Veteran and VA to remand the claim for entitlement to an increased schedular rating for lumbar spine disability.  The claims for an increased rating on an extraschedular basis and for a TDIU were not before the Court at that time.  In November 2011, the Board remanded to the RO the claim for an increased schedular rating for low back disability, as well as the claim for a TDIU on a schedular and extraschedular basis.  After referral to the Director of Compensation and Pension of the claims for entitlement to an increased rating and a TDIU on an extraschedular basis, the claims were returned to the Board.

In addition, in March 2012, the RO granted entitlement to service connection for radiculopathy of each lower extremity, related to service-connected lumbar spine disability, and assigned separate 10 percent ratings effective January 12, 2012.  Although these ratings, based on a Note in the general rating formula for diseases and injuries of the spine as discussed below, are part and parcel of the claim for an increased rating for lumbar spine disability that is on appeal, the Veteran in any event filed a notice of disagreement (NOD) with the assigned ratings and effective dates, the RO issued a statement of the case (SOC), and the Veteran filed a timely substantive appeal in June 2012.  The RO also certified these issues to the Board in August 2012, and the Board will consider them herein.

As a final preliminary note, the Board has reviewed the Virtual VA file and considered evidence therein that is not in the physical claims file.  The RO also considered this evidence, as indicated in the June 2012 supplemental SOC (SSOC).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  Symptoms of lumbar spine DDD did not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, and did not cause ankylosis or incapacitating episodes.

2.  The Veteran's lumbar spine DDD presents an exceptional disability picture in that it markedly interferes with his employment to a degree greater than that indicated by the assigned 40 percent rating, and this renders impractical the application of the regular schedular standards.

3.  Symptoms of bilateral lower extremity radiculopathy have most closely approximated mild incomplete paralysis of the sciatic nerve throughout the appeal period.

4.  The claim for an increased rating for lumbar spine disability that resulted in the 10 percent ratings for bilateral lower extremity radiculopathy was filed on March 8, 2006.

5.  There is no evidence of an increase in the severity of lumbar spine disability, including associated objective neurologic abnormalities, during the one-year period before the filing of the claim.

6.  A formal or informal claim for an increased rating for lumbar spine disability was not filed between the most recent prior final denial of a claim for an increased rating for this disability and the March 8, 2006, claim for increase on appeal.

7.  An April 2006 MRI report and a June 2006 electromyography (EMG) report reflect that the increase in the Veteran's lumbar spine disability warranting separate 10 percent ratings for radiculopathy was factually ascertainable at the time he filed his March 8, 2006, claim.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 40 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for an extraschedular rating of 50 percent for lumbar spine DDD with bilateral lower extremity radiculopathy have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

3.  The criteria for a rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2011).

4.  The criteria for a rating higher than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520.

5.  The criteria for an effective date of March 8, 2006, but no earlier, for separate 10 percent ratings for bilateral lower extremity radiculopathy, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include the following:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board notes with regard to the radiculopathy rating and effective date claims, these claims arise from the Veteran's disagreement with ratings and effective dates assigned in connection with the grant of service connection for radiculopathy.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

In March 2006, December 2007, March 2009, and December 2011 letters, the RO/AMC notified the Veteran of the evidence needed to substantiate the increased rating claim.  These letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2006 and December 2007 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2006, December 2007, and March 2009 letters.

In addition, in its March 2009 letter, the AMC provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by the readjudication of the claims in a June 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

In addition, the Board in its October 2007 and February 2009 remands instructed the RO/AMC to comply with the above VCAA notice requirements, and the above VCAA discussion demonstrates that the RO/AMC complied with these remand instructions.  Stegall, 11 Vet. App. at 271.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination and the VA vocational rehabilitation folder.

The Veteran was also afforded multiple VA examinations as to the severity of his lumbar spine disability and its effect on his employability.  In its November 2011 remand, the Board found that the instructions in the Joint Motion required a remand for a new VA examination and instructed the RO to provide one.  The Veteran was afforded a VA examination in January 2012, and, for the reasons stated below, the examination was adequate and therefore complied with the Board's remand instructions in this regard.

In addition, during the May 2007 Board hearing, the Veterans Law Judge explained the issues then on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for an increased rating for lumbar spine disability and for higher ratings and earlier effective dates for bilateral lower extremity radiculopathy are thus ready to be considered on the merits.

Factual Background
 
The RO granted service connection for lumbar spine disability in October 1978 and assigned a 10 percent rating.  In a May 2000 rating decision, the RO increased the rating to 20 percent.  In a July 2000 rating decision, the RO increased the rating to 40 percent.  In July 2002, the RO denied an increased rating for lumbar spine disability.  The Veteran filed a NOD and the RO issued a January 2003 SOC.  The Veteran neither submitted a timely substantive appeal nor submitted new and material evidence within the one year appeal period.

The next communication received from the Veteran with regard to the rating for his lumbar spine disability was a March 2006 statement requesting an increased rating for this disability.  The Veteran indicated in this statement that he had recently quit his job because of his back disorder.  He explained that he was unable to perform the work requirements without pain.

On the April 2006 VA examination, the Veteran reported that he had worked in a steel assembly shop from 1974 to 2006, but that he quit due to back problems.  He complained of constant low back pain with occasional flare ups.  He reported experiencing some radiation of the pain, but denied any weakness.  He denied any bowel or bladder problems.  He denied experiencing any incapacitating episodes and indicated that he used no assistive devices.  He explained that he did some house and yard work, and cared for his own personal needs.  On physical examination the Veteran was able to forward flex to 30 degrees before the onset of severe pain, and he exhibited motion in other excursions as well.  Moderate spasm and mild tenderness were present.  The examiner noted that there was no additional functional loss present due to pain or other factors.  The Veteran's strength was normal, with no atrophy.  His reflexes were absent at the ankles and 2 at the knees. There were no sensory deficits.  The examiner concluded that the Veteran had documented degenerative disc disease, but there was no evidence, on examination, of any lumbar nerve root compromise.  The examiner also noted that an MRI was scheduled several days later.  The April 2006 MRI report showed the presence of mild left lateral curvature of the lumbar spine; degenerative retrolisthesis at L1-L2 and L2-L3; and multi-level DDD with a small disc extrusion at L3-L4 causing right lateral recess narrowing "and closely approximates the transiting right L4 nerve root."

Private medical records for 2006 show that the Veteran complained of daily back pain which radiated to both legs.  He denied bowel or bladder impairment, or weakness.  His deep tendon reflexes and strength were normal.  He was prescribed an epidural steroid injection.

VA treatment records dated in 2006 show that the Veteran's deep tendon reflexes ranged from absent to 1, but with full strength and a normal gait, as well as normal balance, toe walking and heel walking.  Sensation was intact.

A June 1, 2006, EMG consultation report noted that the Veteran had leg tightness and numbness and tingling, but no pain.  Examination showed deep tendon reflexes 1+ at the knees and absent at the ankles.  The EMG/nerve conduction study impression was of an abnormal study that showed electrodiagnostic evidence of bilateral chronic L5 and S1 radiculopathy with active denervation in bilateral S1 innervated muscles.  There was no electrodiagnostic evidence of lumbosacral plexopathy, peripheral, mono, or polyneuropathy.  The examiner noted that low nerve conduction response amplitudes may be attributed to pitting edema, and mildly prolonged latencies were likely due to low limb temperature.

A June 22, 2006, neurosurgery consult indicated that gait balance, toe walking, and heel walking were well within normal limits.  Muscle strength was 5/5 for all major muscle groups, deep tendon reflexes were 0 bilaterally at the knees and ankles, and plantar flexion was down.  The assessment, which included review of the prior MRI, was degenerative changes of the lumbar spine with mild L5, S1 bilateral foraminal stenosis.

VA treatment records dated in 2007 showed that the Veteran evidenced good range of motion in the back, with tenderness but no spasm.  VA treatment records dated in 2008 document complaints of radiculopathy extending to the left hip.  The Veteran reported that he had quit his last job and was unable to do his activities of daily living unless he did them slowly.  He reported that his legs would become numb and tired.  An October 2008 entry noted that he exhibited muscle spasm on examination, but with normal deep tendon reflexes, strength and sensation.  The physician concluded that the Veteran was unemployable.  Records for 2009 continued to document complaints of radiating back pain which would cause buckling.  He reported that his legs tired easily.  He denied any bowel or bladder impairment.  Examination showed that strength in the lower extremities ranged from 4/5 to 5/5, and that he was able to stand on his heels and toes with largely normal back motion.  His deep tendon reflexes ranged from absent to 1, but with intact sensation in the right leg, and somewhat diminished sensation in the left leg.

On an August 2006 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in February 2006 as a fitter welder.  He indicated that he had a high school education, and was 59 years old.

On file is a statement from the Veteran's last employer dated in September 2006. The statement indicates that he worked from July 2002 to February 2006, losing about 10 days of time.  His occupation was as a structural steel fitter, and the statements noted that he quit with the explanation that he could no longer do the job.

On the November 2006 VA-authorized examination, the Veteran complained of neuropathy affecting his lower extremities, with tingling, numbness, and weakness. He indicated that he was unable to run or walk.  He reported experiencing problems with prolonged sitting.  He denied radiation of his back pain, but indicated that the pain increased with activity.   The Veteran explained that he was limited in his activities of daily living.  Physical examination showed that his posture and gait were normal, with no need for an assistive device.  There was no spasm, but the Veteran evidenced tenderness.  The Veteran evidenced forward flexion to 65 degrees, and extension to 0 degrees; there was positive motion in the other excursions.  The examiner noted that motion was limited by pain, but not by repetitive use, fatigue, weakness, lack of endurance or incoordination.  The examiner indicated that he could not determine additional limitation of motion due to flare ups.  The examiner noted that the Veteran did not have radicular symptoms. Neurologic evaluation was negative for abnormalities other than decreased sensation to light touch in the calves.  Deep tendon reflexes were 2.  The examiner diagnosed the Veteran as having peripheral neuropathy in the lower extremities and degenerative arthritis of the spine.  As to the peripheral neuropathy, the examiner indicated that it was not related to the low back disorder.

Significantly, the parties to the Joint Motion found that the Board erred in relying on the November 2006 VA-authorized examination report to conclude that the Veteran had neuropathy unrelated to his back disorder rather than a radiculopathy related to his back disorder because it was not possible to discern if the VA-authorized examiner actually reviewed the EMG report which appeared to contain contrary findings.  In addition, the January 2012 VA examiner expressed his belief that the November 2006 examiner was merely stating that lumbar spine DDD is a complex disease with many contributing factors, and he could not conclude that the severity of the DDD with resulting lower extremity radiculopathy could be attributed exclusively to the service related injury.  The RO subsequently granted separate 10 percent ratings for bilateral lower extremity radiculopathy and the deficiency identified by the parties to the Joint Motion in this regard therefore appears to have been remedied.

In statements on file, the Veteran contends that he experiences incapacitating episodes associated with the back disorder, as well as pain, paralysis, and incidences of falling.  He maintains that he is unable to work in his chosen profession, or to accomplish his activities of daily living.

During the May 2007 Board hearing, the Veteran testified that he left his last job in 2006 because of his back disorder, as his job required lifting and bending.  He explained that he had worked as a structural steel fabricator, and that his back slowed him and made it unsafe to work. He testified that he had lost time from work.  His spouse testified that she has had to assume his chores.

On file are tax forms submitted by the Veteran in May 2007, which show that in 2006 he earned about $4,200, whereas in 2005 he had earned around $33,000.  He also submitted a copy of his earnings recorded by the Social Security Administration (SSA), showing the receipt of substantial income from 1993 to 2004.  On file are records from the SSA indicating that the agency has found the Veteran to be disabled on account of disorders of the back (discogenic and degenerative).  Evaluations associated with the determination indicate that the Veteran had certain postural limitations, and no neurologic deficits.

A June 2007 correspondence from VA's Vocational Rehabilitation service informed the Veteran that his disorder made it unreasonable to expect the use of the services of the program to obtain and retain competitive employment.  VA Vocational Rehabilitation records on file show that it was determined the Veteran had a serious employment handicap, but that it was not reasonably feasible to expect him to succeed in training and employment.  The records show he declined an assessment for potential independent living needs.

A December 2007 VA acute care physical examination report indicated that there was good range of motion of the lumbar spine with no spasm or deformities.  There was mild tenderness on flexion and extension.  The assessment was low back pain under fair control with medication, and the Veteran did not want more medications.

An October 2008 primary care provider note indicated that back pain was constant and the pain between exacerbations was severe, to the point where the Veteran had to sell his truck and buy a van and quit working.  He was totally unable to mow the lawn or do any other activities requiring any exertion on the back at all.  Exacerbations occurred when he over exerted himself trying to perform simple household tasks, at which time his back would ache and his legs would feel tired and numb with tingling.  Neurological review of symptoms indicated no numbness or sudden weakness.  The assessment was lumbar pain, DJD, left hip radiculopathy and indicated that the Veteran had been instructed to limit or avoid heavy lifting (over 10 pounds), repetitive lifting, carrying, bending over when reaching for objects, prolonged standing or sitting, driving without stopping, pushing or pulling objects, jogging or climbing, or other than light use of an axe, hatchet, or hammer.  The physician indicated that he felt the Veteran was unemployable.  The same physician made similar findings and assessment, including as to unemployability, in an April 2010 VA primary care note.  

A January 2009 VA orthopedic spine surgery/neurosurgery consult note indicated that the Veteran indicated his back pain had progressively worsened and he was therefore unable to work.  The pain was entirely in the back and did not radiate.  There was no leg pain although the Veteran did have some generalized numbness in the left lower extremity.  Examination of the back showed very tight paraspinous muscles, significant tenderness to palpation along the left paraspinous musculature, difficulty forward flexing, and stiffness with tight hamstrings.  Left lower extremity exam showed 4+/5 strength in the left iliopsas that was pain related and 5-/5 otherwise.  Sensation was slightly decreased to light touch in the left from L1 to L5 and was otherwise symmetric and intact on the right and in dermatomal distributions on the left S1.  Straight leg raising was negative bilaterally.  Lumbar spine X-rays showed degenerative scoliosis and retrolisthesis, and MRI showed lateral recess stenosis without significant central stenosis or stenosis in the lower parts of the lumbar spine.  The assessment was degenerative scoliosis, lateral recess stenosis, and back pain.  The physician wrote that the Veteran was not having any significant leg pain that could be attributed to the pathology in his back, there was some slightly decreased sensation, which was not his predominant complaint, and it was unclear whether or not his back pain could be because of his degenerative scoliosis.  The physician also indicated he did not think the Veteran was having nerve impingement to the point that surgical decompression would be warranted at that time.

An April 2009 orthopedic spine surgery/neurosurgery consult note indicated that the Veteran reported left hip pain going to the thigh and knee, numbness in the back of both lower extremities, and a sensation of wadded up socks in his feet.  The Veteran denied bowel or bladder problems.  On examination, gait was antalgic to the left, the Veteran was able to stand on his toes and heels, and "trunk range of motion" was within normal limits in rotation and side bending bilaterally.  Flexion was beyond 90 degrees and extension was beyond 15 degrees.  Lower extremity strength was 5/5 on the right and 4/5 on the left.  Knee reflexes were 1+ bilaterally and 0 at the ankle bilaterally.  Babinski sign was down turning, there was no notable clonus, sensation was intact on the right lumbar dermatomes, and on the left was diminished in the L4-5 dermatomes.  The nurse practitioner's review of October 2008 lumbar spine MRI indicated multilevel degenerative changes with varying degrees of mild central canal stenosis, discogenic fibrovascular changes, and his review of November 2008 lumbar spine X-rays showed lumbar levoscoliosis and multilevel lumbar spine DDD, with slight worsening of grade 1 retrolisthesis.  The assessment was mild lumbosacral spine stenosis, back pain, and DDD.

On the January 2012 VA examination, the examiner reviewed the claims file, noted that the Veteran had not had any surgeries, referenced the June 2006 EMG study (erroneously indicating that it was in March 2006) and the October 2008 lumbar spine MRI, and noted that the Veteran had not had any surgeries since the last examination and did not take any pain medication for his back, stating, "I just deal with it."  The Veteran ambulated using a cane to steady himself and described flare-ups of increased pain with lifting, bending, twisting, and prolonged sitting.  The flare-ups occurred daily and lasted a few hours.  Flare-ups caused reduced range of motion but otherwise no functional impairment.  Range of motion was flexion to 60 degrees, with objective evidence of painful motion beginning at 0 degrees.  Extension was to 20 degrees with objective evidence of painful motion beginning at 0 degrees.  Lateral flexion and rotation were each to 25 degrees bilaterally, with objective evidence of painful motion beginning at 25 degrees.  Range of motion was the same in all planes on repetitive use testing with 3 repetitions.  There was no additional limitation in range of motion or functional loss or impairment of the thoracolumbar spine following repetitive use testing.  There was tenderness to palpation of the lumbar musculature, and there was guarding or muscle spasm severe enough to result in abnormal gait.  Muscle strength testing showed a normal 5/5 for the hips, knees, ankles, and great toes, with no muscle atrophy.  Reflex examination was a normal 2+ for the knees and was a hypoactive 1 for the ankles.  Sensory examination was normal for the thighs, knees, lower legs, ankles, feet, and toes.  Straight leg raising was negative bilaterally.

The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy, with mild, intermittent pain and numbness of both lower extremities, but no paresthesias and/or dysthesias and without constant pain.  The nerve roots involved were those of the sciatic nerve.  In response to a question asking him to indicate the severity of the radiculopathy and side affected, the examiner indicated, "mild."  The examiner also indicated that the Veteran had intervertebral disc syndrome (IVDS), but there were no incapacitating episodes due to this disease over the previous 12 months.  The Veteran used a cane regularly.  There were no scars, and no other pertinent physical findings, complications, conditions, signs, or symptoms.  Imaging studies documented arthritis, but there was no vertebral fracture.

The examiner indicated that the lumbar spine disability did impact the Veteran's ability to work.  The examiner also clarified that, although the Veteran stated he had incapacitating episodes, the Veteran understood incapacitating episodes to mean that he was not at his usual level of function, but the term actually meant for rating purposes that the episodes required bed rest prescribed by a physician, and there were no such episodes in this case.

At the conclusion of his report, the examiner opined that the Veteran's service-connected lumbar spine disability did not render him unable to obtain and maintain substantially gainful employment.  The examiner noted that, although the lumbar spine disability may prevent physically demanding work such as construction jobs requiring heavy repetitive lifting and prolonged walking/standing, and his narcotic pain medication may restrict the Veteran in certain occupations such as operating heavy machinery or driving commercially while on such medication, this did not mean that this type of job was completely excluded (as opposed to limited) or that the lumbar spine disability would prevent sedentary work such as in an office type setting or a home based business.  He noted that the fact that the Veteran could not perform his previous occupation would not render him unemployable under the instructions given in the examination request.

A March 2012 VA treatment note indicated that the Veteran reported that his back pain was severe and had caused him to stop working and he was unable to do daily activities unless he did them slowly.  Musculoskeletal examination showed dorsiflexor/plantar flexor strength intact.  The Veteran was able to ambulate, sit up, arise from a sitting position, there was no tenderness, warmth, or deformity, and range of motion was appropriate.  The assessment was lumbar Pain/DJD/left hip radiculopathy.

The Veteran's increased ratings and TDIU claims were referred to the Director of Compensation and Pension Service in October 2010 and again in March 2012.  In October 2010, the Director noted that the evidence did not reflect that the lumbar spine disability cause physician prescribed bed rest, surgery or hospitalization in recent years, an exceptional or unusual disability pattern, symptoms not contemplated the relevant criteria, or prevented the Veteran from engaging in all types of work activity.  The Director therefore found that entitlement to an extraschedular rating for lumbar spine disability or a TDIU was not warranted.  In March 2012, the Director adhered to this opinion, noting that the recent, January 2012 medical opinion did not support the Veteran's contention that the Veteran was unemployable due to his lumbar spine disability, as the examiner stated that the Veteran would be able to perform sedentary jobs.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating for lumbar spine DDD and uniform 10 percent ratings for bilateral lower extremity radiculopathy from June 1, 2006, are proper.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5242, applicable to degenerative arthritis of the spine.  All disabilities of the spine, however, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.

The Notes following the general rating formula provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Significantly, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  In this case, the Veteran is receiving the maximum schedular evaluation based on limitation of motion under the general rating formula, and a higher rating requires ankylosis.  The above regulations and DeLuca are therefore not for application in considering whether the Veteran is entitled to a rating higher than 40 percent under the general rating formula.  The Board notes that, in any event, the April 2006 VA examiner noted that the Veteran claimed pain at the extreme ranges of motion and that there was no change in active or passive range of motion during repeat range of motion testing, and no additional losses of range of motion of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The November 2006 VA-authorized examiner indicated that range of motion was limited by pain, but not by repetitive use, fatigue, weakness, lack of endurance or incoordination, and that he could not determine additional limitation of motion due to flare ups.  The January 2012 VA examiner indicated that range of motion was the same in all planes on repetitive use testing with 3 repetitions, and there was no additional limitation in range of motion or functional loss or impairment of the thoracolumbar spine following repetitive use testing.  There does not therefore appear to have been additional functional limitation due to the DeLuca factors.

The Board also notes that, although the parties to the Joint Motion indicated that the November 2006 VA examination was inadequate, this inadequacy related to its neurological findings, specifically, the examiner's discussion of the June 2006 EMG report.  The orthopedic findings on the November 2006 VA examination, however, were not found to be deficient, and the Board will therefore consider them to the extent indicated herein.  The November 2006 orthopedic findings are, in any event, consistent with the findings in the other medical examinations, as indicated below.

In addition, the above VA treatment reports and examinations reflect that the Veteran's thoracolumbar spine is not ankylosed in a favorable or unfavorable position.  The Veteran retained substantial motion on every plane, with the exception in November 2006 of extension, which was indicated as 0 degrees.  Given that the Veteran retains motion in flexion, rotation and lateral flexion, the lack of extension demonstrated in November 2006 does not represent ankylosis. The subsequent VA treatment notes and the January 2012 VA examination report reflect that he continues to demonstrate substantial motion in the thoracolumbar spine without evidence of ankylosis.  An increased rating based on the general rating formula is therefore not warranted based on ankylosis.

Further, although the Veteran has characterized his lumbar spine disability as causing frequent incapacitating episodes, he did not contend, and the record does not reflect, that he has been prescribed bed rest by a physician for any such episodes.  As explained by the January 2012 VA examiner, the Veteran's definition of incapacitating episodes differed from that in Note 1 to the formula for rating IVDS based on incapacitating episodes.  Although the Veteran is competent to describe the episodes he experiences due to back pain, the Board is bound the definition in the applicable regulation.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011).   An increased rating based on the formula for rating IVDS based on incapacitating episodes is therefore not warranted.

For the foregoing reasons, the Veteran is not entitled to a rating higher than 40 percent for his lumbar spine DDD under the provisions of the general rating formula or the formula for rating IVDS based on incapacitating episodes.  Note 1 to the general rating formula provides, however, that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The Veteran has denied, and the evidence does not reflect, that there has been bowel or bladder impairment.  The Veteran has, however, been granted separate 10 percent ratings for bilateral lower extremity radiculopathy, effective the January 12, 2012, date of the VA examination, and it remains for the Board to decide whether these ratings should be increased or their effective date should be made earlier.

For the following reasons, the Board finds that the separate 10 percent ratings are appropriate and higher ratings are not warranted.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.123 provides that, in rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

The above factual findings reflect that the symptoms of the Veteran's bilateral lower extremity peripheral neuropathy have most nearly approximated mild incomplete paralysis.  The Veteran has consistently stated that he experiences pain, numbness, weakness, and tingling in the lower extremities and is competent to do so, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The other evidence in the case shows that although there have been radiculopathy and similar symptoms during the appeal period, they are best characterized as mild.  For example, muscle strength was at or near normal on all of the relevant tests discussed above throughout the appeal period, sensation was either intact or "somewhat" or "slightly" diminished, straight leg raising was negative bilaterally in January 2009 and January 2012, toe and heel walking were generally normal although gait was at times antalgic, and reflexes ranged from 0 to 2+.  Based on his review of the claims file and examination of the Veteran, the January 2012 examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy, with mild, intermittent pain and numbness of both lower extremities, but no paresthesias and/or dysthesias and without constant pain, and characterized the severity of the radiculopathy as mild.  Although a physician's description of the severity of a disability is not binding on the Board, the Board finds that the January 2012 VA examiner's description of the Veteran's bilateral lower extremity radiculopathy as mild was consistent with the evidence of record showing relatively few and mild neurologic abnormalities and, to the extent that the Veteran's lay assertions indicated a greater degree of incomplete paralysis, the specific findings of the trained health care professional was of greater probative weight than these more general lay assertions.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral lower extremity radiculopathy most nearly approximate mild incomplete paralysis.  A rating higher than 10 percent under DC 8520 is therefore not warranted for radiculopathy of either lower extremity.

As to consideration of referral for an extraschedular rating, such consideration generally requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board cannot assign an extraschedular rating in the first instance, but the Board has jurisdiction to review the denial of an extraschedular rating on appeal when the RO has previously referred an increased rating claim to the Director of Compensation and Pension, and the Director finds that an extraschedular rating is not warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  In this case, the RO has twice referred the case to the Director of Compensation and Pension for consideration of an extraschedular rating for lumbar spine DDD.  The Board therefore has jurisdiction to consider the merits of the question whether an extraschedular rating is warranted and need not make a preliminary determination as to whether referral for extraschedular consideration is warranted.  The Board notes that, given that the 10 percent ratings for bilateral lower extremity radiculopathy were assigned pursuant to Note 1 of the general rating formula, these disabilities will be considered in determining whether an extraschedular rating is warranted.

In addressing whether an extraschedular rating is warranted after the Director has already ruled against such a rating, the Board has the jurisdiction to review the propriety of the decision on all elements leading to an extraschedular rating, but the Board's reasons and bases are inadequate when it does not address of the actual symptoms of and functional impairments caused by the disability.  Anderson, 22 Vet. App. at 429.  In this case, the Board already concluded in a portion of its December 2010 decision that was not vacated that the Veteran's low back disability presented the requisite exceptional or unusual disability picture through marked interference with employment above and beyond that contemplated by the assignment of a 40 percent rating warranting referral to the Director for consideration of an extraschedular rating.  The dispositive question is therefore whether this case presents such an unusual disability picture as to render impractical the application of the regular standards.  For the following reasons, the Board finds that it does.  All of the physicians who have addressed this question have found, consistent with the Veteran's statements, that his lumbar DDD caused pain and other symptoms to such a degree that he could not perform the requirements of his job working at a steel assembly shop from 1974 to 2006.  In this regard, the Board notes that the criteria for entitlement to an extraschedular rating in 38 C.F.R. § 3.321(b)(1) and those for a TDIU in 38 C.F.R. § 4.16(b) contain independent and differently measured evaluations regarding employability.  See Kellar v. Brown, 6 Vet.App. 157, 162 (1994); compare 38 C.F.R. § 3.321(b)(1) with 38 C.F.R. § 4.16(b).  Thus, although the Veteran's inability to continue or return to his previous employment does not, as explained below, warrant a TDIU if he is able to perform other employment, it does, along with the above facts, reflect that there has been marked interference with his employment to a degree greater than that indicated by the assigned 40 percent rating, and this renders impractical the application of the regular schedular standards.  The Board therefore finds that an extraschedular, 50 percent rating, the next highest rating under the general rating formula, is appropriate in this case. 

Finally, as to entitlement to an earlier effective date for bilateral lower extremity radiculopathy, under 38 U.S.C. § 5110(a), the effective date of an increase in disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

In this case, as noted above, the RO denied an increased rating for lumbar spine disability in July 2002.  The Veteran filed a NOD and the RO issued a January 2003 SOC.  The Veteran neither submitted a timely substantive appeal nor submitted new and material evidence within the one year appeal period.  The July 2002 decision thus became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.1103.  The next communication received from the Veteran with regard to the rating for his lumbar spine disability was a March 2006 statement requesting an increased rating for this disability.  There is no evidence that an increase in the Veteran's disability occurred within a year prior to his March 2006 claim or that an informal claim was filed between the most recent prior final, July 2002 denial and the March 2006 claim.  There is also no evidence that an increased occurred more than one year prior to the claim.  Therefore, the effective date of the 10 percent ratings for bilateral lower extremity radiculopathy cannot be prior to the March 8, 2006, date of claim.  The RO assigned as the effective date the January 12, 2012, date of the most recent VA examination because that was the date on which the increase indicating bilateral lower extremity radiculopathy was factually ascertainable.  For the following reasons, the Board finds that the increase was factually ascertainable prior to that date.

As noted, the parties to the Joint Motion found that the Board erred in relying on the November 2006 VA examiner's opinion to find that the Veteran had a neuropathy unrelated to his back disorder rather than a radiculopathy related to his back disorder, which was suggested by the June 2006 EMG report.  The January 2012 VA examiner explained that the November 2006 VA-authorized examiner was merely stating that lumbar spine DDD is a complex disease with many contributing factors, and he could not conclude that the severity of the DDD with resulting lower extremity radiculopathy could be attributed exclusively to the service related injury.  Given that the parties to the Joint Motion and the January 2012 VA examiner all indicated that the June 2006 EMG report was indicative of radiculopathy related to the Veteran's lumbar DDD, the Board finds that it was factually ascertainable that an increase in disability had occurred on the June 1, 2006, date of the EMG report.  Moreover, the April 2006 VA examination report, shortly after the Veteran filed his March 2006 claim, included an MRI report that indicated the presence of a small disc extrusion that closely approximated the transiting right L4 nerve root.  This evidence of symptoms similar to those later found to warrant an increased rating based on bilateral lower extremity radiculopathy reflects that such increase was factually ascertainable when the Veteran filed his March 8, 2006, claim.  The Board therefore finds that an effective date of March 8, 2006, for entitlement to separate 10 percent ratings for bilateral lower extremity radiculopathy, is warranted.


ORDER

Entitlement to a schedular evaluation in excess of 40 percent for service-connected lumbar spine DDD is denied.

Entitlement to an extraschedular rating of 50 percent for lumbar DDD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an effective date of March 8, 2006, but no earlier, for a separate 10 percent rating for right lower extremity radiculopathy, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an effective date of March 8, 2006, but no earlier, for a separate 10 percent rating for left lower extremity radiculopathy, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As to entitlement to a TDIU, a threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  As indicated above, the Veteran was in receipt of service connection for lumbar spine DDD with bilateral lower extremity peripheral neuropathy, rated a combined 50 percent, consisting of 40, 10, and 10 percent ratings, respectively.  This did not meet the schedular criteria, even considering that the disabilities result from a common etiology.  The Board is, however, granting a 50 percent rating for lumbar spine DDD in this decision.  When this 50 percent rating is combined with the separate 10 percent ratings, the fact that the disabilities result from a common etiology means that the combined 60 percent rating under 38 C.F.R. § 4.25 is sufficient to meet the criteria of a single disability rated 60 percent disabling warranting consideration of a TDIU on a schedular basis in the first instance.  Although the RO has considered entitlement on an extraschedular basis and referred this question to the Director of Compensation and Pension, the question of entitlement to a TDIU on a schedular basis should be addressed in the first instance by the RO.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  A remand for such consideration is therefore warranted.

Accordingly, the claim for a TDIU is remanded for the following action:

Develop and adjudicate the claim for a TDIU on a schedular basis.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


